Matter of Mitchell v Knipel (2014 NY Slip Op 06827)
Matter of Mitchell v Knipel
2014 NY Slip Op 06827
Decided on October 8, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 8, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentRANDALL T. ENG, P.J.
WILLIAM F. MASTRO
SANDRA L. SGROI
BETSY BARROS, JJ.


2014-06936	DECISION, ORDER & JUDGMENT

[*1]In the Matter of Stephen Mitchell, petitioner,
vLawrence Knipel, etc., et al., respondents.
Stephen Mitchell, Brooklyn, N.Y., petitioner pro se.
Eric T. Schneiderman, Attorney General, New York, N.Y. (Susan Anspach of counsel), for respondents.
Proceeding pursuant to CPLR article 78 in the nature of prohibition to prohibit the respondents, Justices of the Supreme Court, Kings County, from hearing the petitioner's motion pursuant to CPL 460.50 for a stay of execution of judgment and bail pending his appeal from a judgment of the Supreme Court, Kings County, rendered May 23, 2014, in a criminal action entitled People v Mitchell , Kings County Indictment No. 4743/10, and in the nature of mandamus to compel the respondent Justices to refer the motion to nonparty Justice of the Supreme Court, Kings County Yvonne Lewis, and application by the petitioner for poor person relief.
ORDERED that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application is otherwise denied; and it is further,
ADJUDGED that the petition is denied  as academic, and the proceeding is dismissed, without costs or disbursements.
The instant proceeding has been rendered academic in light of the order of the respondent Justice Alan Marrus dated July 11, 2014, deciding the petitioner's motion pursuant to CPL 460.50.
ENG, P.J., MASTRO, SGROI and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court